FILED

OCT ~ lt Z,ZI’.'Z

UNITED STATES DISTRICT COURT gmk_ u_s_ District & Ba,,k,uptcy
FOR THE DISTRICT OF COLUMBIA Gwrts for the District of columbia

Michael K. Ciacci, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

)

United States et al. )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 191 5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, fails to state a
claim upon which relief can be granted. 28 U.S.C. § l915(e)(2)(B)(ii).

Plaintiff, a District of Columbia resident, sues the United States. His complaint arises out
of the denial of his tort claim by the Torts Branch of the Department of Justice. Plaintiff seeks to
"compel defendants [to] provide duty owed [him] by communicating explicitly the nature of the
administrative denial letter of April 7, 2011 and explain the contradictions provided by the first
four correspondence by Torts Branch paralegals, pursuant to 28 U.S.C. [§] 1361 Compl. at l.

The extraordinary remedy of a writ of mandamus is available to compel an "officer or
employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28
U.S.C. § ]361. The plaintiff bears a heavy burden of showing that his right to a writ of
mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)

(citation omitted). "It is well-settled that a writ of mandamus is not available to compel

l

discretionary acts." C0x v. Secj) of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases).
Plaintiff acknowledges that defendant responded to his claim by denying it. Since defendant has
performed the only duty owed plaintiff under the Federal Tort Claims Act, see 28 U.S.C. § 2675
(exhaustion requirements), no basis exists for issuing a writ of mandamus. See Shoshone-
Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995) ("A court may properly issue a
writ of mandamus only if the duty to be performed is ministerial and the obligation to act
peremptory and clearly defined. The law must not only authorize the demanded action, but
require it . . . .") (citations, intemal quotation marks and footnote omitted). A separate Order of

dismissal accompanies this Memorandum Opinion.

    

United tates District Judge
Date: September ?f'?' , 2012